DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is dependent upon claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukogawa (US 5,511,569 cited in IDS), and in further view of Kaiser (US 5,647,386 cited in IDS).
Regarding claim 1, Mukogawa figures 2 and 8 teach a cleaning process monitoring system, comprising: 
a cleaning container (2 cleaning vessel) comprising an inlet (4 supply valve) for receiving a cleaning solution (7 cleaning chemicals) and an outlet (5 waste fluid conduit) for draining a waste solution; 
a particle detector (15 particle counter) coupled to the outlet and configured to measure a plurality of particle parameters associated with the waste solution so as to provide a real-time monitoring of the cleaning process; 
a pump (48) coupled to the cleaning container through the outlet and configured to provide suction to draw the waste solution through the cleaning system.
Although Mukogawa teaches first supply valve 4, second supply valve 14, waste fluid valve 6, liquid-level sensor 18, and particle counter 15 operate under the control of feedback control means 16. Mukogawa is silent to a controller coupled to the pump.[col 6 lines 60-65]
Kaiser is directed towards a cleaning system wherein the particle concentrations measured by counter 144 begin to approach those reported by counter 162, control unit 170 terminates the cleaning cycle and initiates the rinse cycle by closing valve 152; allowing the cleaning liquid in vessel 110 to drain into vessel 130; closing valve 154; reversing the positions of valves 136 and 148; opening valve 188; and turning on pump 182.[col 4 lines 58-67]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a control unit as taught in Kaiser to control the cleaning cycle.[Abstract]
Regarding claim 2, Mukogawa figure 12 shows the relation between time passed from exchange of the cleaning chemicals and the number of foreign matters about as large as 0.1 micrometer.[col 4 lines 33-35] Kaiser claim 1 states first particle-detection means, coupled to the inflow means, for detecting, in a fluid flowing through the inflow means, a concentration of particles larger than a predetermined minimum size and a second particle-detection means, coupled to the outflow means, for detecting, in a fluid flowing through the outflow means, a concentration of particles larger than the predetermined size. Therefore, Mukogawa in view of Kaiser suggests the plurality of particle parameters comprise particle size and particle concentration as a function of cleaning time.
Regarding claim 3, Kaiser teaches particle counters 34, 45 are preferably cells that incorporate a laser and a measurement photodiode thereby reading on the particle detector comprises one of the following detectors: optical detector, aerosol detector, liquid detector, solid detector and laser detector.[col 3 lines 30-35]
Regarding claim 4, Kaiser teaches cleaning circuit comprises a flow path 123, driven by a pump 125, that leads from a cleaning-liquid storage vessel 130 through a flow meter 132, a membrane filter assembly 134, and a three-way inlet valve 136 to vessel 110; and a return path 140 leading from vessel 110 (by means of an outlet conduit 142) through a first particle counter 144 and a second flow meter 146 back to vessel 130 through a three-way valve 148 set at a recirculation position. An analytical test stream is drawn from path 123 before liquid enters vessel 110. This stream follows a flow path 161, passing through a second particle detector 162 and a third flow meter 164 before reaching valve 148, which directs the liquid into vessel 130. Flow path 161 can also include a heat exchanger 168. A control unit 170 constantly monitors the difference in particle concentrations detected by the first and second particle counters 144, 162. In addition to obtaining particle-concentration data from the particle counters, control unit 170 displays this data to the user, and preferably utilizes it to directly supervise operation of the apparatus thereby reading on the controller is further configured to: compare the plurality of particle parameters to a pre-defined end point value; configure a flow rate of the waste solution out of the outlet and a flow rate of the cleaning solution into the inlet; and transmit the plurality of particle parameters to the host computer for display.[col 4 lines 13-45]
Regarding claim 5, Kaiser teaches When the particle concentrations measured by counter 144 begin to approach those reported by counter 162, control unit 170 terminates the cleaning cycle and initiates the rinse cycle by closing valve 152; allowing the cleaning liquid in vessel 110 to drain into vessel 130; closing valve 154; reversing the positions of valves 136 and 148; opening valve 188; and turning on pump 182 thereby reading on the controller further terminates the cleaning process if the plurality of particle parameters is equal to or smaller than the pre-defined end point value.[col 4 lines 58-65]
Regarding claim 9,  Mukogawa figures 2 and 8 teach a cleaning process monitoring system, comprising: 
a cleaning solution supply (1 cleaning chemicals tank) containing a cleaning solution (7 cleaning chemicals); 
a cleaning container (2 cleaning vessel) comprising an inlet (4 supply valve) for receiving the cleaning solution, and an outlet (5 waste fluid conduit)for draining a waste solution; 
a particle detector (15 particle counter) coupled to the outlet and configured to measure a plurality of particle parameters associated with the waste solution so as to provide a real-time monitoring of the cleaning process; 
a pump (48) coupled to the cleaning container through the outlet and configured to provide suction to draw the waste solution through the cleaning system; and 
Although Mukogawa teaches first supply valve 4, second supply valve 14, waste fluid valve 6, liquid-level sensor 18, and particle counter 15 operate under the control of feedback control means 16. Mukogawa is silent to a controller coupled to the pump.[col 6 lines 60-65]
Mukogawa is also silent to a rinsing solution supply containing a rinsing solution.
Kaiser is directed towards a cleaning system wherein the system includes a vessel 10 into which a cleaning or rinsing liquid 12 may be introduced.[col 2 lines 60-65] Kaiser further teaches the particle concentrations measured by counter 144 begin to approach those reported by counter 162, control unit 170 terminates the cleaning cycle and initiates the rinse cycle by closing valve 152; allowing the cleaning liquid in vessel 110 to drain into vessel 130; closing valve 154; reversing the positions of valves 136 and 148; opening valve 188; and turning on pump 182.[col 4 lines 58-67]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a control unit as taught in Kaiser to control the cleaning cycle.[Abstract]
Regarding claim 10, Mukogawa figure 12 shows the relation between time passed from exchange of the cleaning chemicals and the number of foreign matters about as large as 0.1 micrometer.[col 4 lines 33-35] Kaiser claim 1 states first particle-detection means, coupled to the inflow means, for detecting, in a fluid flowing through the inflow means, a concentration of particles larger than a predetermined minimum size and a second particle-detection means, coupled to the outflow means, for detecting, in a fluid flowing through the outflow means, a concentration of particles larger than the predetermined size. Therefore, Mukogawa in view of Kaiser suggests the plurality of particle parameters comprise particle size and particle concentration as a function of cleaning time.
Regarding claim 11, Kaiser teaches particle counters 34, 45 are preferably cells that incorporate a laser and a measurement photodiode thereby reading on the particle detector comprises one of the following detectors: optical detector, aerosol detector, liquid detector, solid detector and laser detector.[col 3 lines 30-35]
Regarding claim 12, Kaiser teaches cleaning circuit comprises a flow path 123, driven by a pump 125, that leads from a cleaning-liquid storage vessel 130 through a flow meter 132, a membrane filter assembly 134, and a three-way inlet valve 136 to vessel 110; and a return path 140 leading from vessel 110 (by means of an outlet conduit 142) through a first particle counter 144 and a second flow meter 146 back to vessel 130 through a three-way valve 148 set at a recirculation position. An analytical test stream is drawn from path 123 before liquid enters vessel 110. This stream follows a flow path 161, passing through a second particle detector 162 and a third flow meter 164 before reaching valve 148, which directs the liquid into vessel 130. Flow path 161 can also include a heat exchanger 168. A control unit 170 constantly monitors the difference in particle concentrations detected by the first and second particle counters 144, 162. In addition to obtaining particle-concentration data from the particle counters, control unit 170 displays this data to the user, and preferably utilizes it to directly supervise operation of the apparatus thereby reading on the controller is further configured to: compare the plurality of particle parameters to a pre-defined end point value; configure a flow rate of the waste solution out of the outlet and a flow rate of the cleaning solution into the inlet; and transmit the plurality of particle parameters to the host computer for display.[col 4 lines 13-45]
Regarding claim 13, Kaiser teaches When the particle concentrations measured by counter 144 begin to approach those reported by counter 162, control unit 170 terminates the cleaning cycle and initiates the rinse cycle by closing valve 152; allowing the cleaning liquid in vessel 110 to drain into vessel 130; closing valve 154; reversing the positions of valves 136 and 148; opening valve 188; and turning on pump 182 thereby reading on the controller further terminates the cleaning process if the plurality of particle parameters is equal to or smaller than the pre-defined end point value.[col 4 lines 58-65]
Regarding claim 17, Mukogawa figures 2 and 8 teach a cleaning process monitoring system, comprising: 
a cleaning solution supply (1 cleaning chemicals tank) containing a cleaning solution (7 cleaning chemicals); 
a cleaning container comprising (2 cleaning vessel) comprising an inlet (4 supply valve), and an outlet (5 waste fluid conduit) for draining a waste solution; 
a pump (48) coupled to the cleaning container through the outlet and configured to provide suction to draw the waste solution through the cleaning system. 
Mukogawa teaches a particle detector (15 particle counter) coupled to the outlet and configured to measure a plurality of particle parameters associated with the waste solution so as to provide a real-time monitoring of the cleaning process.  However, Mukogawa is silent to the particle detector comprises a plurality of channels having different sizes from one another and that are each configured for detecting particles of different sizes.
Although Mukogawa teaches first supply valve 4, second supply valve 14, waste fluid valve 6, liquid-level sensor 18, and particle counter 15 operate under the control of feedback control means 16. Mukogawa is silent to a controller coupled to the pump.[col 6 lines 60-65]
Mukogawa is also silent to a rinsing solution supply containing a rinsing solution.
Kaiser is directed towards a cleaning system wherein the system includes a vessel 10 into which a cleaning or rinsing liquid 12 may be introduced.[col 2 lines 60-65] 
Kaiser teaches a first counter measures the particle concentrations in an incoming stream of filtered cleaning liquid, providing a baseline measurement; and a second counter measures the concentrations in the recirculation stream drawn from the cleaning vessel. Comparison of the two measurements over time provides an accurate indication of the degree of particle removal, which is reported to the user and/or employed to control the cleaning cycle.[col 2 lines 15-25]
Kaiser further teaches the particle concentrations measured by counter 144 begin to approach those reported by counter 162, control unit 170 terminates the cleaning cycle and initiates the rinse cycle by closing valve 152; allowing the cleaning liquid in vessel 110 to drain into vessel 130; closing valve 154; reversing the positions of valves 136 and 148; opening valve 188; and turning on pump 182.[col 4 lines 58-67]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a control unit as taught in Kaiser to control the cleaning cycle.[Abstract]
Regarding claim 18, Mukogawa figure 12 shows the relation between time passed from exchange of the cleaning chemicals and the number of foreign matters about as large as 0.1 micrometer.[col 4 lines 33-35] Kaiser claim 1 states first particle-detection means, coupled to the inflow means, for detecting, in a fluid flowing through the inflow means, a concentration of particles larger than a predetermined minimum size and a second particle-detection means, coupled to the outflow means, for detecting, in a fluid flowing through the outflow means, a concentration of particles larger than the predetermined size. Therefore, Mukogawa in view of Kaiser suggests the plurality of particle parameters comprise particle size and particle concentration as a function of cleaning time.
Regarding claim 19, Kaiser teaches particle counters 34, 45 are preferably cells that incorporate a laser and a measurement photodiode thereby reading on the particle detector comprises one of the following detectors: optical detector, aerosol detector, liquid detector, solid detector and laser detector.[col 3 lines 30-35]
Regarding claim 20, Kaiser teaches cleaning circuit comprises a flow path 123, driven by a pump 125, that leads from a cleaning-liquid storage vessel 130 through a flow meter 132, a membrane filter assembly 134, and a three-way inlet valve 136 to vessel 110; and a return path 140 leading from vessel 110 (by means of an outlet conduit 142) through a first particle counter 144 and a second flow meter 146 back to vessel 130 through a three-way valve 148 set at a recirculation position. An analytical test stream is drawn from path 123 before liquid enters vessel 110. This stream follows a flow path 161, passing through a second particle detector 162 and a third flow meter 164 before reaching valve 148, which directs the liquid into vessel 130. Flow path 161 can also include a heat exchanger 168. A control unit 170 constantly monitors the difference in particle concentrations detected by the first and second particle counters 144, 162. In addition to obtaining particle-concentration data from the particle counters, control unit 170 displays this data to the user, and preferably utilizes it to directly supervise operation of the apparatus thereby reading on the controller is further configured to: compare the plurality of particle parameters to a pre-defined end point value; configure a flow rate of the waste solution out of the outlet and a flow rate of the cleaning solution into the inlet; and transmit the plurality of particle parameters to the host computer for display.[col 4 lines 13-45]
Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukogawa (US 5,511,569) and Kaiser (US 5,647,386 cited in IDS), as applied to claim 1 above, and further in view of Kagiyama (US 4,788,043).
Regarding claim 6, Mukogawa is silent to the pre-defined end point value equals to 10000 particles per milliliter in the waste solution.
Kagiyama is directed towards a process for washing a semiconductor substrate with solvent wherein the if the concentration of particles having a diameter larger than 0.5 m in the waste organic solvent exceeds a certain level, for example, 100000 particles per 100 ml, preferably 50000 particles per 100 ml, the waste organic solvent is intermittently withdrawn from the bottom of the distillation.[col 7 lines 15-20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the concentration of the waste solution as Kagiyama teaches the waste concentration is used to determine when to remove the waste solvent.
Regarding claim 7, the method for cleaning process monitoring of Mukogawa and Kaiser is silent to the pre-defined end point value is configured based on size of particles.
Kagiyama is directed towards a process for washing a semiconductor substrate with solvent wherein the if the concentration of particles having a diameter larger than 0.5 m in the waste organic solvent exceeds a certain level, for example, 100000 particles per 100 ml, preferably 50000 particles per 100 ml, the waste organic solvent is intermittently withdrawn from the bottom of the distillation.[col 7 lines 15-20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a pre-determined end point value based on the size of the particles as Kagiyama teaches the particle diameter size determines whether to discard the waste organic solvent.
Regarding claim 14, Mukogawa is silent to the pre-defined end point value equals to 10000 particles per milliliter in the waste solution.
Kagiyama is directed towards a process for washing a semiconductor substrate with solvent wherein the if the concentration of particles having a diameter larger than 0.5 m in the waste organic solvent exceeds a certain level, for example, 100000 particles per 100 ml, preferably 50000 particles per 100 ml, the waste organic solvent is intermittently withdrawn from the bottom of the distillation.[col 7 lines 15-20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the concentration of the waste solution as Kagiyama teaches the waste concentration is used to determine when to remove the waste solvent.
Regarding claim 15, the method for cleaning process monitoring of Mukogawa and Kaiser is silent to the pre-defined end point value is configured based on size of particles.
Kagiyama is directed towards a process for washing a semiconductor substrate with solvent wherein the if the concentration of particles having a diameter larger than 0.5 m in the waste organic solvent exceeds a certain level, for example, 100000 particles per 100 ml, preferably 50000 particles per 100 ml, the waste organic solvent is intermittently withdrawn from the bottom of the distillation.[col 7 lines 15-20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a pre-determined end point value based on the size of the particles as Kagiyama teaches the particle diameter size determines whether to discard the waste organic solvent.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukogawa (US 5,511,569) and Kaiser (US 5,647,386 cited in IDS), as applied to claims 1 and 9 above, and further in view of Shih (US 2003/0154999).
Regarding claim 8, Mukogawa in view of Kaiser is silent to the cleaning container is configured to receive a substrate after a chemical-mechanical planarization (CMP) process is performed on a surface of the substrate.
Shih is directed towards a method for preventing chemical attack on a semiconductor wafer. Shih teaches a typical post-CMP cleaning apparatus, for example, a brush cleaner is used in a brush cleaning process to clean a semiconductor wafer following a CMP process. The brush cleaner cleans the wafer using a combination of rinsing, megasonic rinsing, and brush cleaning.[0030-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the cleaning container to be configured to receive a substrate after a chemical-mechanical planarization (CMP) process is performed on a surface of the substrate because the semiconductor wafer is typically subjected to a post CMP cleaning process, both processes generally automated in one cleaning apparatus.[0007]
Regarding claim 16, Mukogawa in view of Kaiser is silent to the cleaning container is configured to receive a substrate after a chemical-mechanical planarization (CMP) process is performed on a surface of the substrate.
Shih is directed towards a method for preventing chemical attack on a semiconductor wafer. Shih teaches a typical post-CMP cleaning apparatus, for example, a brush cleaner is used in a brush cleaning process to clean a semiconductor wafer following a CMP process. The brush cleaner cleans the wafer using a combination of rinsing, megasonic rinsing, and brush cleaning.[0030-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the cleaning container to be configured to receive a substrate after a chemical-mechanical planarization (CMP) process is performed on a surface of the substrate because the semiconductor wafer is typically subjected to a post CMP cleaning process, both processes generally automated in one cleaning apparatus.[0007]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711